Exhibit 10.9

ABIOMED, Inc.

FOURTH AMENDED AND RESTATED

2008 STOCK INCENTIVE PLAN

SECTION 1. General Purpose of the Plan

The purpose of this ABIOMED, Inc. 2008 Stock Incentive Plan (the “Plan”) is to
encourage and enable officers and employees of, and other persons providing
services to, ABIOMED, Inc. (the “Company”) and its Affiliates to acquire a
proprietary interest in the Company. It is anticipated that providing such
persons with a direct stake in the Company’s welfare will assure a closer
identification of their interests with those of the Company and its
stockholders, thereby stimulating their efforts on the Company’s behalf and
strengthening their desire to remain with the Company.

SECTION 2. Definitions

The following terms shall be defined as set forth below:

“Affiliate” means a parent corporation, if any, and each subsidiary corporation
of the Company, as those terms are defined in Section 424 of the Code.

“Award” or “Awards”, except where referring to a particular category of grant
under the Plan, shall include Incentive Stock Options, Non-Statutory Stock
Options, Restricted Stock Awards, Unrestricted Stock Awards, Performance Share
Awards, Restricted Stock Unit Awards, and Stock Appreciation Rights. Awards
shall be evidenced by a written agreement (which may be in electronic form and
may be electronically acknowledged and accepted by the recipient) containing
such terms and conditions not inconsistent with the provisions of this Plan as
the Committee shall determine.

“Board” means the Board of Directors of the Company.

“Cause” shall mean, with respect to any Award holder, a determination by the
Company (including the Board) or any Affiliate that the Holder’s employment or
other relationship with the Company or any such Affiliate should be terminated
as a result of (i) a material breach by the Award holder of any agreement to
which the Award holder and the Company (or any such Affiliate) are parties,
(ii) any act (other than retirement) or omission to act by the Award holder that
may have a material and adverse effect on the business of the Company, such
Affiliate or any other Affiliate or on the Award holder’s ability to perform
services for the Company or any such Affiliate, including, without limitation,
the commission of any crime (other than an ordinary traffic violation), or
(iii) any material misconduct or material neglect of duties by the Award holder
in connection with the business or affairs of the Company or any such Affiliate.

“Change of Control” shall have the meaning set forth in Section 16.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.

“Committee” shall have the meaning set forth in Section 3.

“Disability” means disability as set forth in Section 22(e)(3) of the Code.

“Effective Date” means the date on which the Plan is approved by the Board of
Directors as set forth in Section 18.

 

A-1



--------------------------------------------------------------------------------

“Eligible Person” shall have the meaning set forth in Section 5.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Fair Market Value” on any given date means the closing price per share of the
Stock on such date as reported by NASDAQ or such other registered national
securities exchange on which the Stock is listed; provided, that, if there is no
trading on such date, Fair Market Value shall be deemed to be the closing price
per share on the last preceding date on which the Stock was traded. If the Stock
is not listed on any registered national securities exchange, the Fair Market
Value of the Stock shall be determined in good faith by the Committee.

“Incentive Stock Option” means any Stock Option designated and qualified as an
“incentive stock option” as defined in Section 422 of the Code.

“Non-Employee Director” means any director who: (i) is not currently an officer
of the Company or an Affiliate, or otherwise currently employed by the Company
or an Affiliate, (ii) does not receive compensation, either directly or
indirectly, from the Company or an Affiliate, for services rendered as a
consultant or in any capacity other than as a director, except for an amount
that does not exceed the dollar amount for which disclosure would be required
pursuant to Rule 404(a) of Regulation S-K promulgated by the SEC, (iii) does not
possess an interest in any other transaction for which disclosure would be
required pursuant to Rule 404(a) of Regulation S-K, (iv) is not engaged in a
business relationship for which disclosure would be required pursuant to Rule
404(b) of Regulation S-K, and (v) is an “independent director” as defined the
marketplace rules of NASDAQ or such other registered national securities
exchange on which the Stock is listed.

“Non-Statutory Stock Option” means any Stock Option that is not an Incentive
Stock Option.

“Normal Retirement” means retirement in good standing from active employment
with the Company and its Affiliates in accordance with the retirement policies
of the Company and its Affiliates then in effect.

“Option” or “Stock Option” means any option to purchase shares of Stock granted
pursuant to Section 6.

“Outside Director” means any director who (i) is not an employee of the Company
or of any “affiliated group,” as such term is defined in Section 1504(a) of the
Code, which includes the Company (an “Affiliated Group Member”), (ii) is not a
former employee of the Company or any Affiliated Group Member who is receiving
compensation for prior services (other than benefits under a tax-qualified
retirement plan) during the Company’s or any Affiliated Group Member’s taxable
year, (iii) has not been an officer of the Company or any Affiliated Group
Member and (iv) does not receive remuneration from the Company or any Affiliated
Group Member, either directly or indirectly, in any capacity other than as a
director. “Outside Director” shall be determined in accordance with
Section 162(m) of the Code and the Treasury regulations issued thereunder.

“Performance Share Award” means an Award of Performance Shares granted pursuant
to Section 9.

“Restricted Stock Award” means an Award granted pursuant to Section 7.

“Restricted Stock Unit” means an unfunded and unsecured promise, denominated in
shares of Stock, to deliver Stock or cash measured by the value of Stock in the
future that is, or as to which the delivery of Stock or cash in lieu of Stock
is, subject to the satisfaction of specified performance or other vesting
conditions.

“Restricted Stock Unit Award” means an Award of Restricted Stock Units granted
pursuant to Section 9.

“SEC” means the Securities and Exchange Commission or any successor authority.

“Stock” means the common stock, $0.01 par value per share, of the Company,
subject to adjustments pursuant to Section 4.

“Stock Appreciation Right” means an Award granted pursuant to Section 10.

“Unrestricted Stock Award” means Awards granted pursuant to Section 8.

 

A-2



--------------------------------------------------------------------------------

SECTION 3. Administration of Plan; Committee Authority to Select Participants
and Determine Awards.

(a) Committee. It is intended that the Plan shall be administered by the
Compensation Committee of the Board (the “Committee”), consisting of not less
than two (2) persons each of whom qualifies as an Outside Director and a
Non-Employee Director, but the authority and validity of any act taken or not
taken by the Committee shall not be affected if any person administering the
Plan is not an Outside Director or a Non-Employee Director. Except as
specifically reserved to the Board under the terms of the Plan, and subject to
any limitations set forth in the charter of the Committee, the Committee shall
have full and final authority to operate, manage and administer the Plan on
behalf of the Company. The Board may establish an additional single-member
committee (consisting of an executive officer) that shall have the power and
authority to grant Awards to non-executive officers and to make all other
determinations under the Plan with respect thereto.

(b) Powers of Committee. The Committee shall have the power and authority to
grant and modify Awards consistent with the terms of the Plan, including the
power and authority:

(i) to select the persons to whom Awards may from time to time be granted;

(ii) to determine the time or times of grant, and the extent, if any, of
Incentive Stock Options, Non-Statutory Stock Options, Restricted Stock,
Unrestricted Stock, Performance Shares, Restricted Stock Units, and Stock
Appreciation Rights, or any combination of the foregoing, granted to any one or
more participants;

(iii) to determine the number of shares to be covered by any Award;

(iv) to determine and modify the terms and conditions, including restrictions,
not inconsistent with the terms of the Plan, of any Award, which terms and
conditions may differ among individual Awards and participants, and to approve
the form of written instruments evidencing the Awards and to approve any
agreements modifying the terms and conditions of any Awards; provided, however,
that no such action shall adversely affect rights under any outstanding Award
without the participant’s consent;

(v) to accelerate the exercisability or vesting of all or any portion of any
Award;

(vi) to extend the period in which any outstanding Stock Option or Stock
Appreciation Right may be exercised; and

(vii) to adopt, alter and repeal such rules, guidelines and practices for
administration of the Plan and for its own acts and proceedings as it shall deem
advisable; to interpret the terms and provisions of the Plan and any Award
(including related written instruments); to make all determinations it deems
advisable for the administration of the Plan; to decide all disputes arising in
connection with the Plan; and to otherwise supervise the administration of the
Plan.

All decisions and interpretations of the Committee shall be binding on all
persons, including the Company and Plan participants. No member or former member
of the Committee or the Board shall be liable for any action or determination
made in good faith with respect to this Plan.

SECTION 4. Shares Issuable under the Plan; Mergers; Substitution.

(a) Shares Issuable. The maximum number of shares of Stock which may be issued
in respect of Awards (including Stock Appreciation Rights) granted under the
Plan, subject to adjustment upon changes in capitalization of the Company as
provided in this Section 4, shall be 7,900,000 shares; provided, however, that
as of the date the Plan is approved by stockholders of the Company, such maximum
number of shares issuable shall be increased by any shares of Stock available
for future awards under the Company’s 2000 Stock Incentive Plan, 1998 Equity
Incentive Plan or 1989 Non-Qualified Stock Option Plan for Non-Employee
Directors (collectively, the “Current Plans”) as of such date. For purposes of
this limitation, the shares of Stock underlying any Awards

 

A-3



--------------------------------------------------------------------------------

which are forfeited, cancelled, reacquired by the Company or otherwise
terminated (other than by exercise), whether under the Plan or under the Current
Plans, shall be added back to the shares of Stock with respect to which Awards
may be granted under the Plan; provided, however, that shares of Stock used to
pay the exercise price of a Stock Option pursuant to Section 6(d)(i)(ii) or
(iii), or to pay withholding taxes with respect to an Award pursuant to
Section 12(b), (or shares of Stock used to pay the exercise price of any award
or to pay withholding taxes under corresponding provisions of any of the Current
Plans), and shares of Stock subject to Stock Appreciation Rights (whether under
the Plan or under any of the Current Plans) that are not issued upon the
exercise of such Stock Appreciation Right, shall not be added back to the shares
of Stock with respect to which Awards may be granted; and provided further any
increase in the number of shares as a result of forfeiture, cancellation or
reacquisition by the Company of shares pursuant to awards under the Current
Plans shall not exceed 4,500,000 shares of Stock (subject to adjustment as
provided in Section 4(c) below). Shares issued under the Plan may be authorized
but unissued shares or shares reacquired by the Company. Solely for the purpose
of applying the limitation on the maximum number of shares issuable as set forth
in this Section 4(a) (and not for purposes of Section 4(b) below), any shares of
Stock that are subject to Options or Stock Appreciation Rights shall be counted
against this limit by one share of Stock for every one share of Stock subject to
a grant, and any shares of Stock that are subject to Awards other than Options
or Stock Appreciation Rights shall be counted against this limit (i) as 1.5
shares of Stock for every one share of Stock subject to a grant for Awards made
prior to August 11, 2010 and (ii) as 1.58 shares of Stock for every one share of
Stock subject to a grant for Awards made on or after August 11, 2010. As of the
date the Plan is approved by stockholders of the Company, no additional awards
shall be permitted to be granted from the Current Plans and all unexpired awards
granted from the Current Plans shall continue in full force and operation except
as they may be exercised, be terminated or lapse, by their own terms and
conditions.

(b) Limitation on Awards. In no event may any Plan participant be granted Awards
(including Stock Appreciation Rights) with respect to more than 300,000 shares
of Stock in any calendar year. The number of shares of Stock relating to an
Award granted to a Plan participant in a calendar year that is subsequently
forfeited, cancelled or otherwise terminated shall continue to count toward the
foregoing limitation in such calendar year. In addition, if the exercise price
of an Award is subsequently reduced, the transaction shall be deemed a
cancellation of the original Award and the grant of a new one so that both
transactions shall count toward the maximum shares issuable in the calendar year
of each respective transaction.

(c) Stock Dividends, Mergers, etc. In the event that after the effective date of
the Plan, the Company effects a stock dividend, stock split or similar change in
capitalization affecting the Stock, the Committee shall make appropriate
adjustments in (i) the number and kind of shares of stock or securities with
respect to which Awards may thereafter be granted (including without limitation
the limitations set forth in Sections 4(a) and (b) above), (ii) the number and
kind of shares remaining subject to outstanding Awards, and (iii) the exercise
or purchase price in respect of such shares. In the event of any merger,
consolidation, dissolution or liquidation of the Company, the Committee in its
sole discretion may, as to any outstanding Awards, make such substitution or
adjustment in the aggregate number of shares reserved for issuance under the
Plan and in the number and purchase price (if any) of shares subject to such
Awards as it may determine and as may be permitted by the terms of such
transaction, or accelerate, amend or terminate such Awards upon such terms and
conditions as it shall provide (which, in the case of the termination of the
vested portion of any Award, shall require payment or other consideration which
the Committee deems equitable in the circumstances), subject, however, to the
provisions of Section 16.

(d) Substitute Awards. The Committee may grant Awards under the Plan in
substitution for stock and stock based awards held by employees of another
corporation who concurrently become employees of the Company or an Affiliate as
the result of a merger or consolidation of the employing corporation with the
Company or an Affiliate or the acquisition by the Company or an Affiliate of
property or stock of the employing corporation. The Committee may direct that
the substitute awards be granted on such terms and conditions as the Committee
considers appropriate in the circumstances.

 

A-4



--------------------------------------------------------------------------------

SECTION 5. Eligibility.

Awards may be granted to officers, directors and employees of, and consultants
and advisers to, the Company or its Affiliates (“Eligible Persons”).

SECTION 6. Stock Options.

The Committee may grant Stock Options to Eligible Persons. Any Stock Option
granted under the Plan shall be in such form as the Committee may from time to
time approve. Stock Options granted under the Plan may be either Incentive Stock
Options (subject to compliance with applicable law) or Non-Statutory Stock
Options. Unless otherwise so designated, an Option shall be a Non-Statutory
Stock Option. To the extent that any Option does not qualify as an Incentive
Stock Option, it shall constitute a Non-Statutory Stock Option. No Incentive
Stock Option shall be granted under the Plan after the tenth anniversary of the
date of adoption of the Plan by the Board. The Committee in its discretion may
determine the effective date of Stock Options, provided, however, that grants of
Incentive Stock Options shall be made only to persons who are, on the effective
date of the grant, employees of the Company or an Affiliate. Stock Options
granted pursuant to this Section 6 shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Committee shall
deem desirable.

(a) Exercise Price. The exercise price per share for the Stock covered by a
Stock Option granted pursuant to this Section 6 shall be determined by the
Committee at the time of grant but shall be not less than one hundred percent
(100%) of Fair Market Value on the date of grant. If an employee owns or is
deemed to own (by reason of the attribution rules applicable under
Section 424(d) of the Code) more than ten percent (10%) of the combined voting
power of all classes of stock of the Company or any subsidiary or parent
corporation and an Incentive Stock Option is granted to such employee, the
exercise price shall be not less than one hundred ten percent (110%) of Fair
Market Value on the date of grant.

(b) Option Term. The term of each Stock Option shall be fixed by the Committee,
but no Stock Option shall be exercisable more than ten (10) years after the date
the Stock Option is granted. If an employee owns or is deemed to own (by reason
of the attribution rules of Section 424(d) of the Code) more than ten percent
(10%) of the combined voting power of all classes of stock of the Company or any
subsidiary or parent corporation and an Incentive Stock Option is granted to
such employee, the term of such Incentive Stock Option shall be no more than
five (5) years from the date of grant.

(c) Exercisability; Rights of a Stockholder. Stock Options shall become vested
and exercisable at such time or times, whether or not in installments, as shall
be determined by the Committee. The Committee may at any time accelerate the
exercisability of all or any portion of any Stock Option. An optionee shall have
the rights of a stockholder only as to shares acquired upon the exercise of a
Stock Option and not as to unexercised Stock Options.

(d) Method of Exercise. Stock Options may be exercised in whole or in part, by
delivering written notice of exercise to the Company, specifying the number of
shares to be purchased. Payment of the purchase price may be made by delivery of
cash or bank check or other instrument acceptable to the Committee in an amount
equal to the exercise price of such Options, or, to the extent provided in the
applicable agreement setting forth the terms and conditions of such Option, by
one or more of the following methods:

(i) by delivery to the Company of shares of Stock of the Company having a fair
market value equal in amount to the aggregate exercise price of the Options
being exercised and not subject to restriction under any Company incentive plan;
or

(ii) if the class of Stock is registered under the Exchange Act at such time, by
delivery to the Company of a properly executed exercise notice along with
irrevocable instructions to a broker to deliver promptly to the Company cash or
a check payable and acceptable to the Company for the purchase price; provided
that in the

 

A-5



--------------------------------------------------------------------------------

event that the optionee chooses to pay the purchase price as so provided, the
optionee and the broker shall comply with such procedures and enter into such
agreements of indemnity and other agreements as the Committee shall prescribe as
a condition of such payment procedure (including, in the case of an optionee who
is an executive officer of the Company, such procedures and agreements as the
Committee deems appropriate in order to avoid any extension of credit in the
form of a personal loan to such officer). The Company need not act upon such
exercise notice until the Company receives full payment of the exercise price;
or

(iii) by reducing the number of Option shares otherwise issuable to the optionee
upon exercise of the Option by a number of shares of Common Stock having a fair
market value equal to such aggregate exercise price of the Options being
exercised; or

(iv) by any combination of such methods of payment.

The delivery of certificates representing shares of Stock to be purchased
pursuant to the exercise of a Stock Option will be contingent upon receipt from
the Optionee (or a purchaser acting in his stead in accordance with the
provisions of the Stock Option) by the Company of the full purchase price for
such shares and the fulfillment of any other requirements contained in the Stock
Option or imposed by applicable law.

(e) Non-transferability of Options. Except as the Committee may provide with
respect to a Non-Statutory Stock Option, no Stock Option shall be transferable
other than by will or by the laws of descent and distribution and all Stock
Options shall be exercisable, during the optionee’s lifetime, only by the
optionee.

(f) Annual Limit on Incentive Stock Options. To the extent required for
“incentive stock option” treatment under Section 422 of the Code, the aggregate
Fair Market Value (determined as of the time of grant) of the Stock with respect
to which Incentive Stock Options granted under this Plan and any other plan of
the Company or its Affiliates become exercisable for the first time by an
optionee during any calendar year shall not exceed $100,000.

SECTION 7. Restricted Stock Awards.

(a) Nature of Restricted Stock Award. The Committee in its discretion may grant
Restricted Stock Awards to any Eligible Person, entitling the recipient to
acquire, for such purchase price, if any, as may be determined by the Committee,
shares of Stock subject to such restrictions and conditions as the Committee may
determine at the time of grant (“Restricted Stock”), including continued
employment and/or achievement of pre-established performance goals and
objectives.

(b) Acceptance of Award. A participant who is granted a Restricted Stock Award
shall have no rights with respect to such Award unless the participant shall
have accepted the Award within sixty (60) days (or such shorter date as the
Committee may specify) following the award date by making payment to the Company
of the specified purchase price, if any, of the shares covered by the Award and
by executing and delivering to the Company a written instrument that sets forth
the terms and conditions applicable to the Restricted Stock in such form as the
Committee shall determine.

(c) Rights as a Stockholder. Upon complying with Section 7(b) above, a
participant shall have all the rights of a stockholder with respect to the
Restricted Stock, including voting and dividend rights, subject to
non-transferability restrictions and Company repurchase or forfeiture rights
described in this Section 7 and subject to such other conditions contained in
the written instrument evidencing the Restricted Award. Unless the Committee
shall otherwise determine, certificates evidencing shares of Restricted Stock
Award shall remain in the possession of the Company until such shares are vested
as provided in Section 7(e) below.

(d) Restrictions. Shares of Restricted Stock may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of except as
specifically provided herein. In the event of termination of employment by

 

A-6



--------------------------------------------------------------------------------

the Company and its Affiliates for any reason (including death, Disability,
Normal Retirement and for Cause), any shares of Restricted Stock which have not
then vested shall automatically be forfeited to the Company.

(e) Vesting of Restricted Stock. The Committee at the time of grant shall
specify the date or dates and/or the attainment of pre-established performance
goals, objectives and other conditions on which the non-transferability of the
Restricted Stock and the Company’s right of forfeiture shall lapse. Subsequent
to such date or dates and/or the attainment of such pre-established performance
goals, objectives and other conditions, the shares on which all restrictions
have lapsed shall no longer be Restricted Stock and shall be deemed “vested.”
The Committee at any time may accelerate such date or dates and otherwise waive
or, subject to Section 14, amend any conditions of the Award.

(f) Waiver, Deferral and Reinvestment of Dividends. The written instrument
evidencing the Restricted Stock Award may require or permit the immediate
payment, waiver, deferral or investment of dividends paid on the Restricted
Stock.

SECTION 8. Unrestricted Stock Awards.

(a) Grant or Sale of Unrestricted Stock. The Committee in its discretion may
grant or sell to any Eligible Person shares of Stock free of any restrictions
under the Plan (“Unrestricted Stock”) at a purchase price determined by the
Committee. Shares of Unrestricted Stock may be granted or sold as described in
the preceding sentence in respect of past services or other valid consideration.

(b) Restrictions on Transfers. The right to receive unrestricted Stock may not
be sold, assigned, transferred, pledged or otherwise encumbered, other than by
will or the laws of descent and distribution.

SECTION 9. Performance Share Awards; Restricted Stock Unit Awards.

A Performance Share Award is an award entitling the recipient to acquire shares
of Stock upon the attainment of specified performance goals. The Committee may
make Performance Share Awards independent of or in connection with the granting
of any other Award under the Plan. Performance Share Awards may be granted under
the Plan to any Eligible Person. The Committee in its discretion shall determine
whether and to whom Performance Share Awards shall be made, the performance
goals applicable under each such Award (which may include, without limitation,
continued employment by the recipient or a specified achievement by the
recipient, the Company or any business unit of the Company), the periods during
which performance is to be measured, and all other limitations and conditions
applicable to the Award or the Stock issuable thereunder. Upon the attainment of
the specified performance goal shares of Stock shall be issued pursuant to the
Performance Share Award as soon as practicable thereafter, but in no event later
than two and one-half months after the calendar year in which such performance
goal is attained. The Committee in its discretion may also grant Restricted
Stock Unit Awards to any Eligible Person, which may be in the form of
Performance Shares, with such terms and conditions as the Committee may specify,
including the time or times or the conditions under which the Restricted Stock
Units shall vest and be settled.

SECTION 10. Stock Appreciation Rights.

The Committee in its discretion may grant Stock Appreciation Rights to any
Eligible Person. A Stock Appreciation Right shall entitle the participant upon
exercise thereof to receive from the Company, upon written request to the
Company at its principal offices (the “Request”), a number of shares of Stock
having an aggregate Fair Market Value equal to the product of (a) the excess of
Fair Market Value, on the date of such Request, over the exercise price per
share of Stock specified in such Stock Appreciation Right (which exercise price
shall be not less than one hundred percent (100%) of Fair Market Value on the
date of grant), multiplied by (b) the number of shares of Stock for which such
Stock Appreciation Right shall be exercised. The term of each Stock Appreciation
Right shall be fixed by the Committee, but no Stock Appreciation Right shall be
exercisable more than ten (10) years after the date the Stock Appreciation Right
is granted.

 

A-7



--------------------------------------------------------------------------------

SECTION 11. Termination of Stock Options and Stock Appreciation Rights.

(a) Incentive Stock Options:

(i) Termination by Death. If any participant’s employment by the Company and its
Affiliates terminates by reason of death, any Incentive Stock Option owned by
such participant may thereafter be exercised to the extent exercisable at the
date of death, by the legal representative or legatee of the participant, for a
period of one hundred eighty (180) days from the date of death, or until the
expiration of the stated term of the Incentive Stock Option, if earlier.

(ii) Termination by Reason of Disability or Normal Retirement.

(A) Any Incentive Stock Option held by a participant whose employment by the
Company and its Affiliates has terminated by reason of Disability may thereafter
be exercised, to the extent it was exercisable at the time of such termination,
for a period of ninety (90) days from the date of such termination of
employment, or until the expiration of the stated term of the Incentive Stock
Option, if earlier.

(B) Any Incentive Stock Option held by a participant whose employment by the
Company and its Affiliates has terminated by reason of Normal Retirement may
thereafter be exercised, to the extent it was exercisable at the time of such
termination, for a period of ninety (90) days from the date of such termination
of employment, or until the expiration of the stated term of the Incentive Stock
Option, if earlier.

(C) The Committee shall have sole authority and discretion to determine whether
a participant’s employment has been terminated by reason of Disability or Normal
Retirement.

(iii) Termination for Cause. If any participant’s employment by the Company and
its Affiliates has been terminated for Cause, as determined by the Committee in
its sole discretion, any Incentive Stock Option held by such participant shall
immediately terminate and be of no further force and effect.

(iv) Other Termination. Unless otherwise determined by the Committee, if a
participant’s employment by the Company and its Affiliates terminates for any
reason other than death, Disability, Normal Retirement or for Cause, any
Incentive Stock Option held by such participant may thereafter be exercised, to
the extent it was exercisable on the date of termination of employment, for
thirty (30) days from the date of termination of employment or until the
expiration of the stated term of the Incentive Stock Option, if earlier.

(b) Non-Statutory Stock Options and Stock Appreciation Rights. Any Non-Statutory
Stock Option or Stock Appreciation Right granted under the Plan shall contain
such terms and conditions with respect to its termination as the Committee, in
its discretion, may from time to time determine.

SECTION 12. Tax Withholding and Notice.

(a) Payment by Participant. Each participant shall, no later than the date as of
which the value of an Award or of any Stock or other amounts received thereunder
first becomes includable in the gross income of the participant for Federal
income tax purposes, pay to the Company, or make arrangements satisfactory to
the Committee regarding payment of any Federal, state, local and/or payroll
taxes of any kind required by law to be withheld with respect to such income.
The Company and its Affiliates shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
participant.

(b) Payment in Shares. A Participant may elect, with the consent of the
Committee, to have such tax withholding obligation satisfied, in whole or in
part, by (i) authorizing the Company to withhold from shares of Stock to be
issued pursuant to an Award a number of shares with an aggregate Fair Market
Value (as of the date the withholding is effected) that would satisfy the
withholding amount due with respect to such Award, or (ii) delivering to the
Company a number of shares of Stock with an aggregate Fair Market Value (as of
the date

 

A-8



--------------------------------------------------------------------------------

the withholding is effected) that would satisfy the withholding amount due. For
purposes of Section 4 hereof, shares of stock that are withheld by or delivered
to the Company pursuant to this Section 12 shall not be added back to the shares
of Stock with respect to which Awards may be granted under the Plan.

(c) Notice of Disqualifying Disposition. Each holder of an Incentive Stock
Option shall agree to notify the Company in writing immediately after making a
disqualifying disposition (as defined in Section 421(b) of the Code) of any
Stock purchased upon exercise of an Incentive Stock Option.

SECTION 13. Transfer and Leave of Absence.

For purposes of the Plan, the following events shall not be deemed a termination
of employment:

(a) a transfer to the employment of the Company from an Affiliate or from the
Company to an Affiliate, or from one Affiliate to another;

(b) an approved leave of absence for military service or sickness, or for any
other purpose approved by the Company, if the employee’s right to re-employment
is guaranteed either by a statute or by contract or under the policy pursuant to
which the leave of absence was granted or if the Committee otherwise so provides
in writing; provided, that the vesting date or dates of any unvested Award held
by such employee shall automatically be extended by a period of time equal to
the period of such approved leave of absence.

SECTION 14. Amendments and Termination.

The Board may at any time amend or discontinue the Plan and the Committee may at
any time amend or cancel any outstanding Award for the purpose of satisfying
changes in law or for any other lawful purpose, but no such action shall
adversely affect rights under any outstanding Award without the holder’s
consent. Notwithstanding the foregoing, neither the Board nor the Committee
shall have the power or authority to (i) decrease the exercise price of any
outstanding Stock Option or Stock Appreciation Right, whether through amendment,
cancellation and regrant, exchange or any other means, or (ii) cancel any
outstanding Stock Option or Stock Appreciation Right at a time when its exercise
price exceeds the fair market value of the underlying stock, in exchange for
cash, in each case except for changes made pursuant to Section 4(c).

This Plan shall terminate as of the tenth anniversary of its effective date. The
Board may terminate this Plan at any earlier time for any reason. No Award may
be granted after the Plan has been terminated. No Award granted while this Plan
is in effect shall be adversely altered or impaired by termination of this Plan,
except with the consent of the holder of such Award. The power of the Committee
to construe and interpret this Plan and the Awards granted prior to the
termination of this Plan shall continue after such termination.

SECTION 15. Status of Plan.

With respect to the portion of any Award which has not been exercised and any
payments in cash, Stock or other consideration not received by a participant, a
participant shall have no rights greater than those of a general creditor of the
Company unless the Committee shall otherwise expressly determine in connection
with any Award or Awards.

SECTION 16. Change of Control Provisions.

(a) Upon the occurrence of a Change of Control as defined in this Section 16:

(i) subject to the provisions of clause (iii) below, after the effective date of
such Change of Control, each holder of an outstanding Stock Option, Restricted
Stock Award, Performance Share Award, Restricted Stock Unit Award or Stock
Appreciation Right shall be entitled, upon exercise of such Award, to receive,
in lieu of shares of Stock (or consideration based upon the Fair Market Value of
Stock), shares of such stock or other securities, cash or

 

A-9



--------------------------------------------------------------------------------

property (or consideration based upon shares of such stock or other securities,
cash or property) as the holders of shares of Stock received in connection with
the Change of Control;

(ii) the Committee may accelerate, fully or in part, the time for exercise of,
and waive any or all conditions and restrictions on, each unexercised and
unexpired Stock Option, Restricted Stock Award, Performance Share Award,
Restricted Stock Unit Award and Stock Appreciation Right, effective upon a date
prior or subsequent to the effective date of such Change of Control, as
specified by the Committee; or

(iii) each outstanding Stock Option, Restricted Stock Award, Performance Share
Award, Restricted Stock Unit Award and Stock Appreciation Right may be cancelled
by the Committee as of the effective date of any such Change of Control provided
that (x) prior written notice of such cancellation shall be given to each holder
of such an Award and (y) the Committee shall have accelerated the time for
exercise of all such unexercised and unexpired Awards and each holder of such an
Award shall have the right to exercise such Award, during the ten (10) day
period preceding the effective date of such Change of Control.

(b) “Change of Control” shall mean the occurrence of any one of the following
events:

(i) any “person” (as such term is used in Sections 13(d) and 14(d)(2) of the
Exchange Act) becomes, after the Effective Date of this Plan, a “beneficial
owner” (as such term is defined in Rule 13d-3 promulgated under the Exchange
Act) (other than the Company, any trustee or other fiduciary holding securities
under an employee benefit plan of the Company, or any corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company’s then outstanding securities;
or

(ii) the consummation of a merger or consolidation of the Company with any other
corporation or other entity, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than fifty
percent (50%) of the combined voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation; or

(iii) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

SECTION 17. General Provisions.

(a) No Distribution; Compliance with Legal Requirements. The Committee may
require each person acquiring shares pursuant to an Award to represent to and
agree with the Company in writing that such person is acquiring the shares
without a view to distribution thereof.

No shares of Stock shall be issued pursuant to an Award until all applicable
securities laws and other legal and stock exchange requirements have been
satisfied. The Committee may require the placing of such stop orders, with
respect to and restrictive legends on, certificates for Stock and Awards as it
deems appropriate.

(b) Delivery of Stock Certificates. Delivery of stock certificates to
participants under this Plan shall be deemed effected for all purposes when the
Company or a stock transfer agent of the Company shall have delivered such
certificates in the United States mail, addressed to the participant, at the
participant’s last known address on file with the Company.

(c) Other Compensation Arrangements; No Employment Rights. Nothing contained in
this Plan shall prevent the Board from adopting other or additional compensation
arrangements, including trusts, subject to stockholder

 

A-10



--------------------------------------------------------------------------------

approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases. The adoption of the
Plan or grant of any Award under the Plan does not confer upon any employee any
right to continued employment with the Company or any Affiliate.

(d) Lock-Up Agreement. By accepting any Award, the recipient shall be deemed to
have agreed that, if so requested by the Company or by the underwriters managing
any offering of securities of the Company that is the subject of a registration
statement filed under the United States Securities Act of 1933, as amended from
time to time (the “Act” ) , the recipient will not, without the prior written
consent of the Company or such underwriters, as the case may be, sell, make any
short sale of, loan, grant any option for the purchase of, or otherwise dispose
of any shares subject to any such Award during the Lock-up Period, as defined
below. The “Lock-Up Period” shall mean a period of time not to exceed 180 days,
plus such additional number of days (not to exceed 35) as may reasonably be
requested to enable the underwriter(s) of such offering to comply with Rule
2711(f) of the Financial Industry Regulatory Authority or any amendment or
successor thereto from the effective date of the registration statement under
the Act for such offering , or, if greater, such number of days as shall have
been agreed to by each director and executive officer of the Company in
connection with such offering in a substantially similar lock-up agreement by
which each such director and executive officer is bound. If requested by the
Company or such underwriters, the recipient shall enter into an agreement with
such underwriters consistent with the foregoing.

SECTION 18. Effective Date of Plan.

This Plan shall become effective upon its adoption by the Company’s Board of
Directors. If the Plan shall not be approved by the stockholders of the Company
within twelve months following its adoption, this Plan shall terminate and be of
no further force or effect.

SECTION 19. Governing Law.

This Plan shall be governed by, and construed and enforced in accordance with,
the substantive laws of The Commonwealth of Massachusetts, without regard to its
principles of conflicts of laws.

 

A-11